         Case 5:18-cr-00227-SLP Document 175 Filed 09/01/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )           Case No. CR-18-227-SLP
                                                 )
JOSEPH MALDONADO-PASSAGE,                        )
  a/k/a Joseph Allen Maldonado,                  )
  a/k/a Joseph Allen Schriebvogel,               )
  a/k/a “Joe Exotic,”                            )
                                                 )
               Defendant.                        )

                                           ORDER

       Before the Court is Defendant’s Motion for Leave to File a Reply [Doc. No. 174].1

The Motion is GRANTED. Defendant shall file the reply attached to the Motion within

two days of the date of this Order.

       IT IS SO ORDERED this 1st day of September, 2021.




1
  The Court also directs the Clerk to strike the version of the Motion filed at Doc. No. 173 because
the subsequent filing at Doc. No. 174 appears to be an updated version of the Motion.
